Citation Nr: 0531341	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-21 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  

2.	Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 20 percent disabling.  

3.	Entitlement to an increased rating for left knee disorder, 
currently evaluated as 10 percent disabling.  

4.	Entitlement to an increased (compensable) rating for 
dermatitis.  

5.	Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Hartford, Connecticut, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue of an increased rating for PTSD is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.  


FINDINGS OF FACT

1.	Diabetes mellitus is manifested by the need for insulin 
and a restricted diet, without regulations of activities 
other than for the period from May 28, 2002 to April 7, 2003, 
when there was evidence of restriction of activity due to 
diabetes.  

2.	Right knee disability is manifested by flexion limited to 
90 degrees, crepitus, pain, complaints of giving-way and 
laxity of the medial ligament.  

3.	Left knee disability is manifested by flexion limited to 
125 degrees, crepitus, pain, complaints of giving-way and 
laxity of the medial ligament.  

4.	Dermatitis is currently asymptomatic when topical 
medication is utilized.  


CONCLUSIONS OF LAW

1.	The criteria for an initial rating in excess of 20 percent 
for diabetes mellitus have not been met, other than for the 
period of May 28, 2002, to April 7, 2003, when the criteria 
for an initial rating of 40 percent, but no more, were met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2005).  

2.	The criteria for a rating in excess of 20 percent for a 
right knee disorder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257, 5019-
5260 (2005).  

3.	The criteria for a rating of 20 percent for a left knee 
disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5257, 5019-5260 (2005).  

4.	The criteria for a compensable rating for dermatitis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2001)(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

In VCAA letters dated in March 2002 and May 2002, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in (his/her) possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran is seeking a rating in excess of the initial 20 
percent evaluation that was assigned for his diabetes 
mellitus.  It is noted that service connection for this 
disorder was established in the rating decision from which 
this appeal is taken and that the propriety of the overall 
evaluation is before the Board.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

An examination was conducted by VA on May 28, 2002.  At that 
time, it was noted that he had been diagnosed with diabetes 
at age 47 (he was noted to be 54 at this time) and had 
developed fatigue and weight loss.  He presented to his 
primary care provider and was diagnosed with an elevated 
blood sugar that he stated was greater than 600.  He was 
advised to go to the local emergency room and was admitted to 
a private hospital for four days.  He denied hypoglycemic 
reactions, but was uncertain whether he had ever been 
diagnosed with ketoacidosis in the past.  The veteran 
currently weighed his usual weight of 204 pounds.  He was 
maintained on a restricted carbohydrate diet and had had to 
restrict his activities secondary to diabetes.  He was unable 
to participate in sports such as basketball, which he had 
done previous to his diagnosis.  He did not have retinopathy 
or cardiac or vascular symptoms.  He complained of numbness 
and tingling of his feet for one year.  He was initially 
treated with Insulin and Glyburide when he was first 
diagnosed, but was now treated only with Insulin, 25 mg, 
twice per day.  He saw his primary care provider every 3 
months.  He denied symptoms such as anal pruritus or loss of 
strength.  He had erectile dysfunction.  He stated that this 
developed in 1995, after his diagnosis of diabetes.  
Examination of the eyes showed no hemorrhages or exudates of 
the fundi.  There was no pedal edema of the extremities.  
Dorsalis pedis pulses and posterior tibial pulses were 2+ on 
the left.  Dorsalis pedis pulses were 2+ and posterior tibial 
pulses were 1+ on the right.  Sensation to pinprick was 
intact.  The veteran's blood glucose level was high at 207 
mg/dL.  The assessment was that the veteran had insulin-
dependent diabetes, with no cardiac, vascular or renal 
complications.  There were symptoms of neuropathy and 
erectile dysfunction.  

VA outpatient treatment records dated from 1990 through 
November 2002, have been received.  These records show only 
routine treatment for the veteran's diabetes mellitus.  

An examination was conducted by VA on April 7, 2003.  At that 
time, it was noted that the veteran's medications included 
glipizide and 25 units of insulin NPH, twice per day.  It was 
related that the veteran had presented with an episode of 
diabetic ketoacidosis when first diagnosed with diabetes in 
1997, but had no hospitalizations for low or high sugars 
since that time.  He was on a diabetic diet, but had no 
weight changes.  His only restriction of activities was 
erectile problems.  His last evaluation for possible diabetic 
retinopathy, one year earlier, was negative.  He had no 
vascular or cardiac symptoms.  He had neurologic symptoms of 
paresthesia in the hands and feet.  He visited the diabetic 
clinic every six months.  The diagnosis was type two diabetes 
mellitus, well controlled on medication.  

The veteran testified at a hearing on appeal in September 
2003.  At that time, he related that his diabetes had caused 
him problems with numbness in the feet.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

For diabetes mellitus that is manageable by restricted diet 
only, a 10 percent rating is warranted.  For diabetes 
mellitus requiring insulin and restricted diet, or; requiring 
an oral hypoglycemic agent and a restricted diet, a 20 
percent rating is warranted.  For diabetes mellitus requiring 
insulin, a restricted diet and regulation of activities, a 40 
percent rating is warranted.  38 C.F.R. § 4.119, Code 7913.

The veteran's diabetes mellitus requires the use of insulin 
and a restricted diet, but there is no indication that his 
activities must be regulated other than for the period from 
May 28, 2002 to April 7, 2003, as will be explained below.  
In fact, the only indication of any restriction on his 
activities was the manifestation of erectile dysfunction, for 
which, the Board notes, the veteran is separately in receipt 
of special monthly compensation.  As such, a rating in excess 
of the currently assigned 20 percent is not in order, except 
as otherwise noted.  

As noted, Fenderson provides for staged initial ratings where 
indicated.  In this case, there is a period for which a 
staged rating is indicated.  That period is from May 28, 2002 
to April 7, 2003.  During that time there is clinical 
confirmation of restriction of activities due to diabetes.  
The earlier outpatient records do not seem to provide 
clinical confirmation of restriction of activities.  It is 
noted to be present in May 2002.  Thus, a 40 percent rating 
is warranted at that time.  There is no basis for a higher 
rating as no criteria needed for the 60 percent rating have 
been shown.  

The rating should apparently return to 20 percent disabling 
as of the April 7, 2003 examination.  As of that date, there 
is no longer evidence of restriction of activities.  As 
noted, the only activity restriction concerned erectile 
problems, separately rated.  Thus, a 40 percent rating, but 
no more, is granted for the initial period of May 28, 2002 to 
April 7, 2003.

Regarding the veteran's claims for increased evaluations for 
his knee disabilities, it is noted that service connection 
for chondromalacia of each knee was granted by rating 
decision dated in April 1972, with separate 10 percent 
evaluations assigned for each knee at that time.  The rating 
for the veteran's right knee disorder was increased to 20 
percent by rating decision dated in November 1990.  

VA outpatient treatment records show that in 2002, the 
veteran was evaluated for use of a stronger brace for his 
right knee.  It was reported that the elastic hinged  brace 
that he was utilizing did not stabilize the knee joint to the 
necessary degree.  The veteran was evaluated for compensation 
by VA in April 2002.  At that time, it was noted that the 
veteran had sustained an injury to his knees in a blast in 
Vietnam in 1969.  Since his last evaluation, he stated that 
he had a "giving out" sensation in each knee up to three or 
four times per day.  He had complaints of constant pain, and 
a popping sensation in each knee.  He took Motrin three times 
per day, for relief of pain.  He stated that his knees were 
stiff and that walking and activity improved the stiffness.  
He had a warm sensation with both knees and occasional 
swelling with prolonged standing.  He ambulated with a cane 
and had been fitted for a right knee brace.  

On examination, range of motion of the left knee was from 0 
degrees extension to 125 degrees flexion.  There was medial 
joint tenderness without redness, warmth or swelling.  
McMurray's sign was positive.  There was pain with flexion to 
125 degrees.  Anterior and posterior cruciate ligaments were 
normal, but there was medial ligament laxity.  Examination of 
the right knee showed medial and lateral joint line 
tenderness, with range of motion from 0 degrees extension to 
125 degrees flexion.  McMurray's sign was positive.  Anterior 
and posterior cruciate ligaments were normal, but there was 
medial ligament laxity.  There was also mild effusion of the 
right knee.  Muscle strength was 4/5, bilaterally.  The 
assessment was of chondromalacia of the right and left knee, 
with degenerative changes of the medial and lateral menisci 
of the right knee and degenerative changes of the medial 
meniscus in the left knee.  Endochondromas of both knees was 
also assessed.  It was noted that the veteran's current 
limitation was secondary to a recurrent buckling sensation of 
both knees and bilateral knee pain.  

An examination was conducted by VA in April 2003.  At that 
time, the veteran complained of pain, weakness, stiffness, 
swelling, heat, redness, and instability or giving way of the 
knees, greater on the right than the left.  He also 
complained of popping in the right knee.  His knees were 
worse in winter weather.  Standing too long caused pain and 
sitting too long caused stiffness.  He had trouble with 
stairs.  The pain and stiffness were alleviated by heat and 
rest.  Examination showed no edema, effusion, redness, or 
heat in the knees.  There was crepitus on the right.  The 
veteran walked with a limp, using a cane.  Range of motion of 
the right knee was from minus 10 degrees extension to 90 
degrees flexion, with pain.  Range of motion of the left knee 
was from 0 degrees extension to 140 degrees flexion, without 
pain.  Anterior draw and Lachman's signs were negative for 
each knee.  McMurray's sign was positive on the right, but 
negative on the left.  An MRI evaluation of the knees 
performed in August 2001, showed multifocal intramedullary 
lesions around the right knee, which were most likely 
consistent with enchondroma and a likely enchondroma at the 
left distal femoral shaft on the left.  There as also 
evidence of degenerative changes within the medial and 
lateral menisci of each knee, without evidence of any 
definite tear.  The diagnosis was of knee pain, with 
subjective complaints for both knees, with decreased motion 
and instability of the right knee only on this examination.  

VA outpatient treatment records, dated through September 2003 
show that the veteran has had considerable treatment for pain 
in his knees as well as pain in other joints of his body.  
When last evaluated, in July 2003, the veteran had continued 
complaints of bilateral knee pain, with occasional buckling.  
Examination showed three plus crepitus in the knees, with 
mild tenderness along both knee joint lines.  The pertinent 
assessment was bilateral knee osteoarthritis, with stable 
endochondromas.  

The veteran testified at a formal hearing on appeal in 
September 2003.  At that time, he related that his bilateral 
knee pain was his primary physical disability.  He stated 
that his left knee was now giving him as much trouble as his 
right.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
38 C.F.R. 4.71a, Code 5003.  

For slight impairment of the knee, with recurrent subluxation 
or lateral instability, a 10 percent rating is warranted; a 
20 percent rating requires moderate impairment.  
38 C.F.R. § 4.71a, Code 5257.  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 10 degrees warrants a 10 percent 
rating.  A 20 percent rating requires that extension be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5261.  

In cases where there are distinct disabilities caused from 
arthritis of the knee as well as other impairment of the 
knee, separate evaluations may be assigned.  See VAOPGCPREC 
23-97.  If a rating is assigned under the provisions for 
other knee impairment (38 C.F.R. § 4.71a, Code 5257) a 
separate 10 percent rating may be assigned where some 
limitation of motion, albeit noncompensable, has been 
demonstrated.  See VAOPGCPREC 9-98.

Regarding the veteran's right knee disability, it is evident 
from the record that there is impairment of the knee caused 
by both arthritic involvement and other impairment such as 
laxity of the medial ligament and crepitus.  The limitation 
of flexion of the right knee is noncompensable under the 
diagnostic code for evaluation of limited flexion.  
Therefore, a 10 percent rating is warranted for this 
limitation.  No more than slight other impairment of the 
right knee is demonstrated, therefore, the currently assigned 
combined 20 percent rating is considered to be appropriate.  
Regarding the veteran's left knee, it is noted that he has 
both limitation of motion, again noncompensable under the 
appropriate diagnostic code for limitation of flexion.  The 
veteran also has disability associated with laxity of the 
medial ligament and crepitus in his left knee.  While the 
disability of the left knee is not considered to be as severe 
as that shown in the right knee, a separate 10 percent 
evaluation for other impairment of the knee joint, with a 10 
percent rating for limitation of motion, is warranted.  To 
this extent, the benefit is allowed.  

An examination was conducted by VA in April 2002.  At that 
time, the veteran complained of a skin condition on his face, 
scalp and ears that had developed in service.  This was 
associated with redness around the nose, face and scalp, as 
well as flaking and itching.  Since service, he had developed 
a rash on his scalp and face as well as beneath his arm.  He 
used a medicated shampoo and Vaseline Intensive Care lotion, 
with some relief.  He denied any current itching.  On 
examination, there was a hyperpigmented area on the forehead 
of the scalp that was associated with a previous burn.  There 
was no redness, scaling or crusting around the nose, scalp, 
ears, or beneath the arms.  There were no skin lesions of 
dermatitis present on the face and scalp.  There was minimal 
white crusting on the inner ear of the left ear.  The 
assessment was seborrheic dermatitis, no current impairment.  

During his hearing on appeal in September 2003, the veteran 
indicated that he utilized creams on his skin in order to 
prevent a recurrence of his skin disorder.  He stated that he 
had been told that his disability had been cured, but that 
when he stopped using the creams, the condition recurred.  

The veteran's skin disorder may be evaluated under criteria 
that was recently changed.  When regulations are changed 
during the course of the veteran's appeal, the criteria that 
are to the advantage of the veteran should be applied.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Revised 
regulations do not allow for their retroactive application 
unless those regulations contain such provisions and may only 
be applied as of the effective date. VAOPGCPREC 3-2000.

For eczema, with slight, if any exfoliation, exudation or 
itching, if on a nonexposed surface or small area, a 
noncompensable rating is warranted.  For eczema, with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, a 10 percent rating is warranted.  
38 C.F.R. § 4.118, Code 7806 (effective prior to August 30, 
2002).  

Dermatitis or eczema with more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating. 
With 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period a 30 percent evaluation will 
be assigned. With at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period a 10 percent 
rating will be assigned. With less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected, 
and; no more than topical therapy required during the past 
12-month period a zero percent rating will be assigned. Or 
rate as disfigurement of the head, face, or neck (DC 7800) or 
scars (DC's 7801, 7802, 7803, 7804, or 7805), depending upon 
the predominant disability. 38 C.F.R. § 4.118, Code 7806. 
(2005).

The veteran's skin disorder is currently shown to be 
asymptomatic.  As only slight symptoms are reported, a 
noncompensable evaluation is warranted under the criteria in 
effect prior to August 2002.  While the disorder might recur, 
as the veteran testifies, when he stops using his topical 
medication, use of the medication alone does not warrant a 
compensable evaluation under the revised regulations that are 
currently in effect.  Under these circumstances, an increased 
rating is not warranted.  



ORDER

A rating in excess of 20 percent for diabetes mellitus is 
denied, except for the period of May 28, 2002, to April 7, 
2003, when a 40 percent rating, but no more, is granted 
subject to the law and regulations governing the award of 
monetary benefits.  

A rating in excess of 20 percent for disability of the right 
knee is denied.  

A 20 percent evaluation of disability of the left knee is 
granted, subject to the controlling regulations governing the 
payment of monetary benefits.  

A compensable evaluation for dermatitis is denied.  


REMAND

Regarding the veteran's claim for an increased evaluation for 
PTSD, it is noted that on examination by VA in May 2002, the 
examiner noted significant psychotic symptoms, with delusions 
and audio and visual hallucinations, that may or may not have 
been considered to be related to PTSD, or possibly to have 
existed prior to service.  It is believed that additional 
investigation into the symptoms that may be attributed solely 
to the PTSD must be conducted.  As such, this issue is 
remanded for the following:

The veteran should be afforded a VA 
psychiatric examination for the purpose 
of ascertaining the severity of his 
service-connected PTSD.  All necessary 
special studies or tests are to be 
accomplished.  The claims files should be 
made available to the examiner for review 
in connection with the examination.  If 
possible, a Global Assessment of 
Functioning (GAF) score attributable 
solely to the PTSD should be assigned.  
The examiner is then requested to offer 
an opinion as to whether and to what 
degree the veteran's PTSD renders him 
incapable of obtaining and maintaining 
gainful employment.  For any psychiatric 
disorder(s) other than PTSD that are 
identified, the examiner should state 
what, if any, additional disability is 
associated with those disabilities.  All 
opinions should be supported by a written 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

When this action is completed, the claims should be reviewed 
by the RO.  Should the decision remain adverse, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


